Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ELECTION

2.	Applicant’s election without traverse of Group I in the reply filed on 07/23/21 is acknowledged.

3.	Claim 47 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/23/21.

4.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

PRIOR ART REJECTION

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 5, 7-9, 11, 13, 27-34, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Stoeckius et al. (US 2018/0251825) in view of Genolet (US 2020/0002766; effective filing date 01/31/17).
Independent claim 1 is drawn to a method comprising: barcoding a first target, wherein barcodes comprise a cell label and a target binding region; amplifying the first barcoded target to generate amplicons; and amplifying said amplicons.  Independent claim 43 is drawn to a method comprising: contacting compositions with a sample, wherein each composition comprises a cellular component binding reagent conjugated with an oligonucleotide, wherein the oligonucleotide comprises a unique identifier for said binding reagent; hybridizing barcodes with said oligonucleotides, wherein said barcodes comprise a molecular label; extending the hybridized barcodes to generate barcoded oligonucleotides; amplifying said barcoded oligonucleotides to generate amplicons; amplifying said 
Stoeckius et al. discloses methods comprising steps of: barcoding and amplifying, wherein barcodes comprise a cell label and target-binding region; as well as steps of: contacting compositions with a sample, wherein each composition comprises a cellular component binding reagent (antibody) conjugated with an oligonucleotide, wherein the oligonucleotide comprises a unique identifier for said binding reagent; hybridizing barcodes with said oligonucleotides, wherein said barcodes comprise a molecular label; extending the hybridized barcodes to generate barcoded oligonucleotides; amplifying said barcoded oligonucleotides to generate amplicons; obtaining sequence data; and determining the number (amount) of each cellular target in a sample.  See Figs. 1-2 and paragraphs 0006, 0009, 0029-0031, 0066, 0086, 0092, 0113-0123, and 0140-0145.
Stoeckius et al. does not disclose the two amplification steps required in independent claims 1 and 43.
Genolet discloses, in the context of barcoding and sequencing nucleic acids, two consecutive steps of PCR amplification (see Fig. 3 and paragraphs 0076 and 0081-0085).
One of ordinary skill in the art would have been motivated to modify the method of Stoeckius et al. by performing two consecutive steps of amplification because the benefits of such two amplification steps were disclosed by Genolet.  It is noted that in paragraph 0141, Stoeckius et al. states, "Given the number of variations that one can generate in the constructs using the teachings provided herein, many other methods employing these compositions can be used for rapid and complex target identification."  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed methods.


CONCLUSION

7.	No claims are free of the prior art.

8.	The following are made of record as references of interest: Boutet et al. (US 2019/0323088), Fan et al. (US 2018/0088112), Chang et al. (US 10,676,779), Chang et al. (US 10,669,570), and Fan et al. (US 10,338,066).

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784.  The examiner can normally be reached on Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

09/20/21

/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637